Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 5-12, 14-24 are pending.
Claims 1, 5-12, 14-24 are rejected below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 describes and averaging of data and states that the averaging is used but never describes how it is used.
Claims 11 used the term “warm” which is a relative term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, 9, 14, 16-19, 21-22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Pat. 10,001,288) in view of Albinger (U.S. PG Pub. 2019/0162436).

As to claims 1, 18 Yang teaches a dynamic venting device (fig. 1a) comprising: a frame having opposing and rear sides of a respectively facing indoor and outdoor environments when installed (element 101); an adjustable insulating gate located within the frame (element 107); an electric motor operable to adjust the position of the gate ( col. 2 lines 30-33 The SFV device may further include at least one motor to operate the one or more louvers to move, slide, or rotate to an open position, closed position, or partially closed position or partially opened position.) ; and a control board (element 401).  Claim 22 seems to be a combination of claims 1 and 19 (see below).

As pointed out by applicant the flow control mechanism of Yang appears a louvered gate.  However, the newly amended seems to describe a ball valve which is know for fluid control also.  This is taught by Albinger in paragraph [0084-0085].

It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Yang with Albinger since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007). The predictable result would system of Yang using a different flow control such as Albinger’s ball valve.  One or ordinary skill in the art would realize that the substitution could all the system of Yang to function properly using a known device. 

Tameson has been included as supporting documentation. See cited NPL.



As to claim 6, Yang teaches wherein comprises a wireless connection and is configured to retrieve local weather information for use in automated control of the device. ( col. 7 lines 45-57 The controller 114 may automatically managed operation of the motor 208 and louvers 207a using weather station information collected through wireless network, exterior and interior weather information collected from the thermostat, rain sensor (rain intensity detector), and internal and external sensors. The housing 101 may include a rain intensity sensor communicably coupled to the controller 114. The rain intensity sensor may transmit detected rainfall, moisture, or humidity from an exterior environment to the controller 114, the controller 114 may then process instructions to operate louvers 207a, louver rods 207b, movable portions 106c of the grille 106b to insulate the interior environment from the exterior environment.).  

As to claim 7, Yang teaches comprising outdoor temperature and humidity sensors positioned on the rear side of the frame (col. 14 line 63 – col. 15 line 21 A sensor module 450 may be communicably coupled to the SFV device 401. The sensor module 450 may be coupled to SFV device 401, formed on SFV device 401, or remotely connected to SFV device 401. The sensor module 450 may include and control various sensor components for sensing interior and exterior environmental conditions (e.g. temperature, humidity, air quality, smoke, CO, CO.sub.2, etc.). Sensor components may monitor environmental conditions by using one or more condition sensors 455, motion sensors 457, and other sensors 459 (e.g. heat, occupancy, lighting, ambient lighting, etc.). A combination of sensor components may be implemented to provide comprehensive monitoring or improved accuracy in monitoring interior and exterior environmental conditions. Moreover, individual sensor components from sensor module 450 may be separately coupled to SFV device 401, formed on SFV device 401, or remotely connected to SFV device 401. In some embodiments, some sensor components may be grouped together to form a second or additional sensor modules. In certain embodiments, some sensor components of sensor module 450 (e.g. motion sensor 457) may instead be formed on the SFV device 401. Further, in some embodiments, some sensor components of sensor module 450 (e.g. infrared sensor, other sensors 459) may also be formed on the SFV device 401 to provide additional or supplemental monitoring),  for backup use by the control board during connection outages preventing retrieval of said local weather information (intended use).

As to claim 9, Yang teaches wherein the control board runs a software program that wirelessly communicates with the internet, and intermittently retrieves internet weather data therefrom, or retrieves local weather values  from one or more local weather sensors attached to the economizer; and adjusts the air flow through the insulating gate (col. 14 line 63 – col. 15 line 21).  

As to claim 14, 16,  19, 21, and 24 Albinger teaches wherein said insulating gate is composed of a first material inside of which there is a housed at least one insulative substance that of distinct composition from said first material.  In this case, a metal ball and an air insulator. 

As to claim 17, Albinger teaches wherein the insulating gate comprises first and second handles thereon that reside at respective positions adjacent the first and second ends of the airflow path and wrap around nearby portions of the frame in the closed position of the insulating gate to achieve an effective seal to reduce unintended airflow through outer seams of the insulating gate at crossover planes between the indoor and outdoor environments (this occurs when the opening of the ball are directed toward that valve walls in the closed position)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Pat. 10,001,288) in view of Albinger (U.S. PG Pub. 2019/0162436) in view of Rizzio (U.S. PG Pub. 2018/0149275).

Yang and Albinger teach most of the claimed invention, but fails to teach claim 5.  However, this is an obvious variation and is taught by Rizzio as follows:


As to claim 5, Rizzio teaches further comprising one or more of: a bug screen, air filter, or one or more fans installed within the insulation gate and inside the airflow path that penetrates therethrough[0056]. 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Rizzio into the system and methods of Yang in view of Albinger.  The motivation to combine is that Rizzio teaches that removing unwanted particles in an HVAC system [0052].

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Pat. 10,001,288) in view of Albinger (U.S. PG Pub. 2019/0162436) in view of Arjomand (U.S. PG Pub. 2006/0254157).

Yang teaches most of the claimed invention, but fails to explicitly teach the limitations of claim 8. However, this is an obvious variation and is taught by Arjomand as follows:

As to claims 8, Arjomand teaches wherein embodied by a harness that is separate from the frame and is sized and configured to accommodate receipt of the frame inside the harness cooperative installation of the frame and harness in combination with one another in a wall or window that lacks existing rain shelter. (abstract secure attaching element to attach the box to the window, window frame, etc.), [0024 awning or fins on its sidewalls to prevent water from getting into the box], [0057 The opening may be covered with a grate 32 as is shown in FIG. 11 to let the air in and may have a protective window awning 54 to prevent rain water or snow from getting into the box 2.].  See fig. 11 also. 

Therefore, it would have been obvious to one of ordinary skill in the art to combine Arjomand with the system and methods of Yang.  The motivation to combine is that using awnings can prevent rain getting into unwanted areas [0024].  This is the same problem that claim 8 is trying to solve. 


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Pat. 10,001,288) in view of Albinger (U.S. PG Pub. 2019/0162436) in view of Ross (U.S. Pat. 10,180,261).

Yang teaches most of the claimed invention, but fails to explicitly teach the limitations of claim 11. However, this is an obvious variation and is taught by Ross as follows:


As to claim 11, Ross teaches wherein the software attempts to intermittently retrieve said internet weather data to determine if the economizer should pre-cool the indoor environment below current thermostat settings, in the early morning, when the weather data includes forecast data that indicates that a warm day is anticipated (col. 11 lines 7-31).  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Ross into the system and methods of Yang modified by Albinger.  The motivation to combine is that Ross teaches a free-cooling aspect that allows to cooling a location with minimal power usage. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Pat. 10,001,288) in view of Albinger (U.S. PG Pub. 2019/0162436) in view of Marchetti (U.S. PG Pub. 20160076831).


Yang and Albinger teach most of the claimed invention, but fails to teach claim 12.  However, this is an obvious variation and is taught by Marchetti as follows:


As to claim 12, Marchetti wherein the software retains user settings in control board memory, said user settings include one or more of the following:  an enabled/disabled status of a pre-cooling function,  a tolerated pre-cooling temperature offset dictating how far below normal thermostat settings cooling will be allowed during the pre-cooling function, and an outdoor temperature threshold that, when exceeding by a forecasted outdoor temperature from the internet weather data, activates the pre-cooling function[0054].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Marchetti into the system and methods of Yang modified by Albinger.  The motivation to combine is that Ross teaches a free-cooling aspect that allows to cooling a location with minimal power usage. 


Claim(s) 15, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Pat. 10,001,288) in view of Albinger (U.S. PG Pub. 2019/0162436) in view of Marandi (U.S. Pat. 5,937,890).

Yang and Albinger teach most of the claimed invention, but fails to teach claim 15, 20, and 23.  However, this is an obvious variation and is taught by Marandi as follows:

As to 15, 20 and 23 Marandi teaches  wherein the at least one insulative substance housed in the insulating gate comprises a polymeric insulator (abstract and  claim 6).

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Marandi into the system and method of Yang in view of Albinger.  The motivation to combine is that Marandi teaches a versatile flow control device is provided that includes a ball valve and a plurality of volume control inserts for providing a range of predetermined flow conditions through the ball valve. The ball valve has a valve housing with upstream and downstream passages extending into and out of a valve seat within the valve housing, thereby defining a longitudinal axis through the valve housing (col. 2 lines 32-39).



Response to Arguments
Applicant’s arguments, see 8-10, filed 8-12-22, with respect to the rejection(s) of claim(s) 1 under  35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Albinger, Ross, Marandi, Rizzio, and Marchetti.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119